 

Exhibit 10.2

 



INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (this “Agreement”), dated as of April 16, 2018 is
made by and between GOPHER PROTOCOL INC., a Nevada corporation (the “Company”),
and KEVIN PICKARD, an officer of the Company (the “Indemnitee”).

 

RECITALS

 

A.          The Company is aware that competent and experienced persons are
increasingly reluctant to serve as directors or officers of corporations unless
they are protected by comprehensive liability insurance and/or indemnification,
due to increased exposure to litigation costs and risks resulting from their
service to such corporations, and because the exposure frequently bears no
reasonable relationship to the compensation of such directors and officers;

 

B.           Based on their experience as business managers, the Board of
Directors of the Company (the “Board’’) has concluded that, to retain and
attract talented and experienced individuals to serve as officers and directors
of the Company, and to encourage such individuals to take the business risks
necessary for the success of the Company, it is necessary for the Company
contractually to indemnify officers and directors and to assume for itself
maximum liability for expenses and damages in connection with claims against
such officers and directors in connection with their service to the Company;

 

C.           The Nevada Revised Statutes, under which the Company is organized
(the “Law”), empowers the Company to indemnify by agreement its officers,
directors, employees and agents, and persons who serve, at the request of the
Company, as directors, officers, employees or agents of other corporations or
enterprises, and expressly provides that the indemnification provided by the Law
is not exclusive; and

 

D.           The Company desires and has requested the Indemnitee to serve or
continue to serve as a director or officer of the Company free from undue
concern for claims for damages arising out of or related to such services to the
Company.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

 

1.           Definitions.

 

1.1.        Agent. For the purposes of this Agreement, “agent” of the Company
means any person who is or was a director or officer of the Company or a
subsidiary of the Company; or is or was serving at the request of, for the
convenience of, or to represent the interest of the Company or a subsidiary of
the Company as a director or officer of another foreign or domestic corporation,
partnership, joint venture, trust or other enterprise or an affiliate of the
Company; or was a director or officer of a foreign or domestic corporation which
was a predecessor corporation of the Company, or was a director or officer of
another enterprise or affiliate of the Company at the request of, for the
convenience of, or to represent the interests of such predecessor corporation.
The term “enterprise” includes any employee benefit plan of the Company, its
subsidiaries, affiliates and predecessor corporations.

 



1 

 

 

1.2         Expenses. For purposes of this Agreement, “expenses” includes all
direct and indirect costs of any type or nature whatsoever (including, without
limitation, all attorneys’ fees and related disbursements and other
out-of-pocket costs) actually and reasonably incurred by the Indemnitee in
connection with the investigation, defense or appeal of a proceeding or
establishing or enforcing a right to indemnification or advancement of expenses
under this Agreement, the Law or otherwise.

 

1.3         Proceeding. For the purposes of this Agreement, ‘‘proceeding” means
any threatened, pending or completed action, suit or other proceeding, whether
civil, criminal, administrative, investigative or any other type whatsoever.

 

1.4         Subsidiary. For purposes of this Agreement, “subsidiary” means any
corporation of which more than 50% of the outstanding voting securities is owned
directly or indirectly by the Company, by the Company and one or more of its
subsidiaries or by one or more of the Company’s subsidiaries.

 

2.           Agreement to Serve. The Indemnitee agrees to serve and/or continue
to serve as an agent of the Company, at the will of the Company (or under
separate agreement, if such agreement exists), in the capacity the Indemnitee
currently serves as an agent of the Company, faithfully and to the best of his
ability, so long as he or she is duly appointed or elected and qualified in
accordance with the applicable provisions of the charter documents of the
Company or any subsidiary of the Company; provided, however, that the Indemnitee
may at any time and for any reason resign from such position (subject to any
contractual obligation that the Indemnitee may have assumed apart from this
Agreement), and the Company or any subsidiary shall have no obligation under
this Agreement to continue to indemnify the Indemnitee for any actions taken or
not taken by him or her after the date of resignation or termination of such
position.

 

3.           Directors’ and Officers’ Insurance. The Company shall, to the
extent that the Board determines it to be economically reasonable, maintain a
policy of directors’ and officers’ liability insurance (“D&O Insurance”), on
such terms and conditions as may be approved by the Board.

 

4.            Mandatory Indemnification. Subject to Section 9 below, the Company
shall indemnify the Indemnitee:

 

4.1          Third Party Actions. If the Indemnitee is a person who was or is a
party or is threatened to be made a party to any proceeding (other than an
action by or in the right of the Company) by reason of the fact that he is or
was an agent of the Company, or by reason of anything done or not done by him in
any such capacity, against any and all expenses and liabilities of any type
whatsoever (including, but not limited to, judgments, fines, ERISA excise taxes
or penalties and amounts paid in settlement) actually and reasonably incurred by
him in connection with the investigation, defense, settlement or appeal of such
proceeding if he acted in good faith and in a manner he reasonably believed to
be in, or not opposed to, the best interests of the Company and, with respect to
any criminal action or proceeding, had no reasonable cause to believe his
conduct was unlawful; and

 



2 

 

 

4.2          Derivative Actions. If the Indemnitee is a person who was or is a
party or is threatened to be made a party to any proceeding by or in the right
of the Company to procure a judgment in its favor by reason of the fact that he
is or was an agent of the Company, or by reason of anything done or not done by
him in any such capacity, against any amounts paid in settlement of any such
proceeding and all expenses actually and reasonably incurred by him in
connection with the investigation, defense, settlement or appeal of such
proceeding if he acted in good faith and in a manner he reasonably believed to
be in, or not opposed to, the best interests of the Company; except that no
indemnification under this subsection shall be made in respect of any claim,
issue or matter as to which such person shall have been finally adjudged to be
liable to the Company by a court of competent jurisdiction due to willful
misconduct of a culpable nature in the performance of his duty to the Company,
unless and only to the extent that the Court of Chancery or the court in which
such proceeding was brought shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case, such
person is fairly and reasonably entitled to indemnity for such amounts which the
Court of Chancery or such other court shall deem proper; and

 

4.3          Exception for Amounts Covered by Insurance. Notwithstanding the
foregoing, the Company shall not be obligated to indemnify the Indemnitee for
expenses or liabilities of any type whatsoever (including, but not limited to,
judgments, fines, ERISA excise taxes or penalties and amounts paid in
settlement) to the extent such have been paid directly to the Indemnitee by D&O
Insurance.

 

5.            Partial Indemnification and Contribution.

 

5.1          Partial Indemnification. If the Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of any expenses or liabilities of any type whatsoever (including, but
not limited to, judgments, fines, BRISA excise taxes or penalties and amounts
paid in settlement) incurred by him or her in the investigation, defense,
settlement or appeal of a proceeding but is not entitled, however, to
indemnification for all of the total amount thereof, then the Company shall
nevertheless indemnify the Indemnitee for such total amount except as to the
portion thereof to which the Indemnitee is not entitled to indemnification.

 

5.2          Contribution. If the Indemnitee is not entitled to the
indemnification provided in Section 4 for any reason other than the statutory
limitations set forth in the Law, then in respect of any threatened, pending or
completed proceeding in which the Company is jointly liable with the Indemnitee
(or would be if joined in such proceeding), the Company shall contribute to the
amount of expenses (including attorneys’ fees), judgments, fines and amounts
paid in settlement actually and reasonably incurred and paid or payable by the
Indemnitee in such proportion as is appropriate to reflect (i) the relative
benefits received by the Company on the one hand and the Indemnitee on the other
hand from the transaction from which such proceeding arose and (ii) the relative
fault of the Company on the one hand and of the Indemnitee on the other hand in
connection with the events which resulted in such expenses, judgments, fines or
settlement amounts, as well as any other relevant equitable considerations. The
relative fault of the Company on the one hand and of the Indemnitee on the other
hand shall be determined by reference to, among other things, the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent the circumstances resulting in such expenses, judgments, fines or
settlement amounts. The Company agrees that it would not be just and equitable
if contribution pursuant to this Section 5 were determined by pro rata
allocation or any other method of allocation that does not take account of the
foregoing equitable considerations.

 

6.            Mandatory Advancement of Expenses.

 

6.1          Advancement. Subject to Section 9 below and except as prohibited by
law, the Company shall advance all expenses incurred by the Indemnitee in
connection with the investigation, defense, settlement or appeal of any
proceeding to which the Indemnitee is a party or is threatened to be made a
party by reason of the fact that the Indemnitee is or was an agent of the
Company or by reason of anything done or not done by him in any such capacity.
The Indemnitee hereby undertakes to promptly repay such amounts advanced only
if, and to the extent that, it shall ultimately be determined that the
Indemnitee is not entitled to be indemnified by the Company under the provisions
of this Agreement, the Certificate of Incorporation or Bylaws of the Company,
the Law or otherwise. The advances to be made hereunder shall be paid by the
Company to the Indemnitee within 30 days following delivery of a written request
therefor by the Indemnitee to the Company.

 



3 

 

 

6.2         Exception. Notwithstanding the foregoing provisions of this Section
6, the Company shall not be obligated to advance any expenses to the Indemnitee
arising from a lawsuit filed directly by the Company against the Indemnitee if
an absolute majority of the members of the Board reasonably determines in good
faith, within 30 days of the Indemnitee’s request to be advanced expenses, that
the facts known to them at the time such determination is made demonstrate
clearly and convincingly that the Indemnitee acted in bad faith. If such a
determination is made, the Indemnitee may have such decision reviewed by another
forum, in the manner set forth in Sections 8.3, 8.4 and 8.5 hereof, with all
references therein to “indemnification” being deemed to refer to “advancement of
expenses,” and the burden of proof shall be on the Company to demonstrate
clearly and convincingly that, based on the facts known at the time, the
Indemnitee acted in bad faith. The Company may not avail itself of this Section
6.2 as to a given lawsuit if, at any time after the occurrence of the activities
or omissions that are the primary focus of the lawsuit, the Company has
undergone a change in control. For this purpose, a change in control shall mean
a given person or group of affiliated persons or groups increasing their
beneficial ownership interest in the Company by at least twenty (20) percentage
points without advance Board approval.

 

7.           Notice and Other Indemnification Procedures.

 

7.1         Promptly after receipt by the Indemnitee of notice of the
commencement of or the threat of commencement of any proceeding, the Indemnitee
shall, if the Indemnitee believes that indemnification with respect thereto may
be sought from the Company under this Agreement, notify the Company of the
commencement or threat of commencement thereof.

 

7.2         If, at the time of the receipt of a notice of the commencement of a
proceeding pursuant to Section 7. 1 hereof, the Company has D&O Insurance in
effect, the Company shall give prompt notice of the commencement of such
proceeding to the insurers in accordance with the procedures set forth in the
respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable because of such proceeding in accordance with the terms of such
D&O Insurance policies.

 

7.3         In the event the Company shall be obligated to advance the expenses
for any proceeding against the Indemnitee, the Company, if appropriate, shall be
entitled to assume the defense of such proceeding, with counsel approved by the
Indemnitee (which approval shall not be unreasonably withheld), upon the
delivery to the Indemnitee of written notice of its election to do so. After
delivery of such notice, approval of such counsel by the Indemnitee and the
retention of such counsel by the Company, the Company will not be liable to the
Indemnitee under this Agreement for any fees of counsel subsequently incurred by
the Indemnitee with respect to the same proceeding, provided that: (a) the
Indemnitee shall have the right to employ his or her own counsel in any such
proceeding at the Indemnitee’ s expense; (b) the Indemnitee shall have the right
to employ his or her own counsel in connection with any such proceeding, at the
expense of the Company, if such counsel serves in a review, observer, advice and
counseling capacity and does not otherwise materially control or participate in
the defense of such proceeding; and (c) if (i) the employment of counsel by the
Indemnitee has been previously authorized by the Company, (ii) the Indemnitee
shall have reasonably concluded that there may be a conflict of interest between
the Company and the Indemnitee in the conduct of any such defense or (iii) the
Company shall not, in fact, have employed counsel to assume the defense of such
proceeding, then the fees and expenses of the Indemnitee’ s counsel shall be at
the expense of the Company.

 



4 

 

 

8.Determination of Right to Indemnification.

 

8.1          To the extent the Indemnitee has been successful on the merits or
otherwise in defense of any proceeding referred to in Section 4.1 or 4.2 of this
Agreement or in the defense of any claim, issue or matter described therein, the
Company shall indemnify the Indemnitee against expenses actually and reasonably
incurred by him or her in connection with the investigation, defense or appeal
of such proceeding, or such claim, issue or matter, as the case may be.

 

8.2          In the event that Section 8.1 is inapplicable, or does not apply to
the entire proceeding, the Company shall nonetheless indemnify the Indemnitee
unless the Company shall prove by clear and convincing evidence to a forum
listed in Section 8.3 below that the Indemnitee has not met the applicable
standard of conduct required to entitle the Indemnitee to such indemnification.

 

8.3         The Indemnitee shall be entitled to select the forum in which the
validity of the Company’s claim under Section 8.2 hereof that the Indemnitee is
not entitled to indemnification will be heard from among the following, except
that the Indemnitee can select a forum consisting of the stockholders of the
Company only with the approval of the Company:

 

(a)          A quorum of the Board consisting of directors who are not parties
to the proceeding for which indemnification is being sought;

 

(b)          The stockholders of the Company;

 

(c)          Legal counsel mutually agreed upon by the Indemnitee and the Board,
which counsel shall make such determination in a written opinion;

 

(d)          A panel of three arbitrators, one of whom is selected by the
Company, another of whom is selected by the Indemnitee and the last of whom is
selected by the first two arbitrators so selected; or

 

(e)          The Court of Chancery of Nevada.

 

8.4          As soon as practicable, and in no event later than 30 days after
the forum has been selected pursuant to Section 8.3 above, the Company shall, at
its own expense, submit to the selected forum its claim that the Indemnitee is
not entitled to indemnification, and the Company shall act in the utmost good
faith to assure the Indemnitee a complete opportunity to defend against such
claim.

 

8.5          If the forum selected in accordance with Section 8.3 hereof is not
a court, then after the final decision of such forum is rendered, the Company or
the Indemnitee shall have the right to apply to the Court of Chancery of Nevada,
for the purpose of appealing the decision of such forum, provided that such
right is executed within 60 days after the final decision of such forum is
rendered. If the forum selected in accordance with Section 8.3 hereof is a
court, then the rights of the Company or the Indemnitee to appeal any decision
of such court shall be governed by the applicable laws and rules governing
appeals of the decision of such court.

 



5 

 

 

8.6          Notwithstanding any other provision in this Agreement to the
contrary, the Company shall indemnify the Indemnitee against all expenses
incurred by the Indemnitee in connection with any hearing or proceeding under
this Section 8 involving the Indemnitee and against all expenses incurred by the
Indemnitee in connection with any other proceeding between the Company and the
Indemnitee involving the interpretation or enforcement of the rights of the
Indemnitee under this Agreement unless a court of competent jurisdiction finds
that each of the material claims and/or defenses of the Indemnitee in any such
proceeding was frivolous or not made in good faith.

 

9.            Exceptions.  Any other provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement:

 

9.1          Claims Initiated by Indemnitee. To indemnify or advance expenses to
the Indemnitee with respect to proceedings or claims initiated or brought
voluntarily by the Indemnitee and not by way of defense, except with respect to
proceedings specifically authorized by the Board or brought to establish or
enforce a right to indemnification and/or advancement of expenses arising under
this Agreement, the charter documents of the Company or any subsidiary or any
statute or law or otherwise, but such indemnification or advancement of expenses
may be provided by the Company in specific cases if the Board finds it to be
appropriate; or

 

9.2          Unauthorized Settlements. To indemnify the Indemnitee hereunder for
any amounts paid in settlement of a proceeding unless the Company consents in
advance in writing to such settlement, which consent shall not be unreasonably
withheld; or

 

9.3          Securities Law Actions. To indemnify the Indemnitee on account of
any suit in which judgment is rendered against the Indemnitee for an accounting
of profits made from the purchase or sale by the Indemnitee of securities of the
Company pursuant to the provisions of Section l 6(b) of the Securities Exchange
Act of 1934 and amendments thereto or similar provisions of any federal, state
or local statutory law; or

 

9.4          Unlawful Indemnification. To indemnify the Indemnitee if a final
decision by a court having jurisdiction in the matter shall determine that such
indemnification is not lawful. In this respect, the Company and the Indemnitee
have been advised that the Securities and Exchange Commission takes the position
that indemnification for liabilities arising under the federal securities laws
is against public policy and is, therefore, unenforceable and that claims for
indemnification should be submitted to appropriate courts for adjudication.

 

10.          Non-Exclusivity. The provisions for indemnification and advancement
of expenses set forth in this Agreement shall not be deemed exclusive of any
other rights which the Indemnitee may have under any provision of law, the
Company’s Certificate of Incorporation or Bylaws, the vote of the Company’s
stockholders or disinterested directors, other agreements or otherwise, both as
to action in the Indemnitee’s official capacity and to action in another
capacity while occupying his position as an agent of the Company, and the
Indemnitee’s rights hereunder shall continue after the Indemnitee has ceased
acting as an agent of the Company and shall inure to the benefit of the heirs,
executors and administrators of the Indemnitee.

 

11.          General Provisions.

 

11.1        Interpretation of Agreement. It is understood that the parties
hereto intend this Agreement to be interpreted and enforced so as to provide
indemnification and advancement of expenses to the Indemnitee to the fullest
extent now or hereafter permitted by law, except as expressly limited herein.

 



6 

 

 

11.2       Severability. If any provision or provisions of this Agreement shall
be held to be invalid, illegal or unenforceable for any reason whatsoever, then:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, all portions of any paragraphs of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby; and (b) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraphs of this Agreement containing any such provision held
to be invalid, illegal or unenforceable, that are not themselves invalid,
illegal or unenforceable) shall be construed so as to give effect to the intent
manifested by the provision held invalid, illegal or unenforceable and to give
effect to Section 11.1 hereof.

 

11.3       Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provision hereof (whether or not
similar), nor shall such waiver constitute a continuing waiver.

 

11.4       Subrogation. In the event of full payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of the Indemnitee, who shall execute all documents required and
shall do all acts that may be necessary or desirable to secure such rights and
to enable the Company effectively to bring suit to enforce such rights.

 

11.5       Counterparts. This Agreement may be executed m one or more
counterparts, which shall together constitute one agreement.

 

11.6       Successors and Assigns. The terms of this Agreement shall bind, and
shall inure to the benefit of, the successors and assigns of the parties hereto.

 

11.7       Notice. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed duly given: (a) if
delivered by hand and signed for by the party addressee; or (b) if mailed by
certified or registered mail, with postage prepaid, on the third business day
after the mailing date. Addresses for notice to either party are as shown on the
signature page of this Agreement or as subsequently modified by written notice.

 

11.8       Governing Law. This Agreement shall be governed exclusively by and
construed according to the laws of the State of Nevada, without giving effect to
that body of laws pertaining to conflict of laws.

 

11.9       Consent to Jurisdiction. The Company and the Indemnitee each hereby
irrevocably consent to the jurisdiction of the courts of the State of Nevada for
all purposes in connection with any action or proceeding that arises out of or
relates to this Agreement.

 

11.10     Attorneys’ Fees. In the event Indemnitee is required to bring any
action to enforce rights under this Agreement (including, without limitation,
the expenses of any Proceeding described in Section 1.3) the Indemnitee shall be
entitled to all reasonable fees and expenses in bringing and pursuing such
action, unless a court of competent jurisdiction finds each of the material
claims of the Indemnitee in any such action was frivolous and not made in good
faith.

 

7 

 

 

IN WITNESS WHEREOF, the parties hereto have entered into this Indemnification
Agreement effective as of the date first written above.

 

THE COMPANY: 

 

BY: /s/ Gregory Bauer

Name: Gregory Bauer

Title: CEO

 

THE INDEMNITEE:

 

/s/ Kevin Pickard 

Kevin Pickard

 



 

 